DETAILED ACTION
This is a Final Office Action in response to the amendment filed on 06/03/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 25, 27-30, 32-33 have been amended.  Claims 4, 10, 17-18, 31, 34-87 have been canceled. Claims 88-93 have been added. Claims 1-3, 5-9, 11-16, 19-30, 32-33 and 88-93 are currently pending in the application and have been examined. 
Claim Objections
Claim(s) 5 and 11 is/are objected to because of the following informalities: Claim 4 reads “the method of claim 4”, however claim 4 has been canceled, it appears claim 5 depends on claim 1. Claim 11 reads “the method of claim 10”, which has been canceled. It appears claim 11 depends on claim 1. Appropriate correction is required.
Response to Amendment
The amendment filed 06/03/2021 has been entered.
The amendment is sufficient to overcome the previous objection of claim 25.
The amendment is sufficient to overcome the previous 112(b) rejection of claims 1-34. The rejection is hereby withdrawn.
Response to Arguments
Claim Rejections 35 U.S.C. § 101:

In regards to Applicant’s argument about using machine learning, the Examiner notes that the present claims do not include any additional features or a non-conventional arrangement of the additional elements, and instead relies on a general purpose computer and a disembodied and high-level recited use of "machine learning" to perform claimed steps.
Applicant submits on pages 17-18 of the remarks that the Office Action’s assertions fail to properly consider the recited elements and technical advantages provided by the pending claims and that proper consideration of the additional elements as recited in the pending claims exemplify that any such abstract idea is indeed integrated into a practical application. Examiner respectfully disagrees and notes that the additional elements recited in the claims are part of the abstract idea itself because they directly set forth activity covering observations or evaluations. As described, the machine learning system is not specialized equipment and it is just being applied as a generic computer component. The present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system and the additional elements recited in the claims do not provide a meaningful link of the abstract idea to a practical application. Although not considered a  
	Applicant submits on pages 18-19 that the recited claim elements address technical problems to enable a model to generate resulting data that is more accurate and time-aligned and that overcomes a technically specific problem involving high volume of unscaled and/or otherwise non-uniform data. Examiner respectfully disagrees and notes that per the Revised October 2019 guidance: in order to determine if an invention improves the functioning of a computer or other technology and integrate the judicial exception into a practical application, while the courts have not provided an explicit test for this consideration, MPEP 2106.04(a) and 2106.05(a) provide guidance, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement; second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. When looking at the specification, and the present claims, it appears that the improvement as argued by the Applicant is not to the technology but to the abstract idea. 
	Applicant submits on pages 21-22 of the remarks that the claims are eligible under step 2B and that the additional elements are in fact not conventional, generic, or otherwise well-
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-34 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-3, 5-9, 11-16, 19-30, 32-33, 88-93, the independent claims (claims 1, 29 and 32) are directed, in part, to a method, an apparatus and a computer program product for allocating constrained resources in a dynamic environment. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-3, 5-9, 11-16, 19-28, 88-93 are directed to a method comprising a series of steps which falls under the category of a process and claims 29-30 are directed to an apparatus which falls under the category of an article of manufacture. Claims 32-33 are directed to a computer program product comprising at least one non-transitory computer-readable storage medium. However, these claim elements are considered a mental process which includes observations or evaluations. Additionally, dependent claim 7 is directed to mathematical concepts which includes mathematical formulas or equations. 
As per Step 2A - Prong 1
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “a client device”, “an apparatus”, “one processor”, “one memory”, “computer program code”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1-2 and related text and [0092-0093] and [0095] to understand that the invention may be implemented in a generic environment that “As illustrated in Figure 2, the apparatus 200 may include a processor 202, a memory 204, input/output circuitry 206, communications circuitry 208, prediction circuitry 210, and content aggregation circuitry 212. The apparatus 200 may be configured to execute any of the operations described herein. Regardless of the manner in which the apparatus 200 is embodied, the apparatus of an example embodiment is configured to include or otherwise be in communication with a processor 202 and a memory device 204 and optionally the input/output circuitry 206 and/or a communications circuitry 208. In some embodiments, the processor (and/or co-processors or any other processing circuitry assisting or otherwise associated with the processor) may be in communication with the memory device via a bus for passing information among components of the apparatus. The memory device may be non-transitory and may include, for example, one or more volatile and/or non-volatile memories. In other words, for example, the memory device may be an electronic storage device (e.g., a computer readable storage medium) comprising gates configured to store data (e.g., bits) that may be retrievable by a machine (e.g., a computing device like the processor)”; 
As described, the machine learning system is not specialized equipment and it is just being applied as a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a 
Dependent claims 2-3, 5-9, 11-16, 19-28, 30, 33, and 88-93, further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 14, 21, 25-30, 32-33, 88-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. No. 2005/0055694 (hereinafter, Lee) in view of US Pub. No. 2018/0308025 (hereinafter; Bansal).
Regarding claim 1, Lee discloses:
A method for allocating a constrained resources set in a dynamic environment, the method comprising: receiving, from a client device associated with a channel profile, a request data object; the request data object associated with distribution over a first time interval; [e.g. Lee [0011] discloses: computer program with code for dynamic load balancing resource allocation including code for causing a computer to determine an actual allocation of the resources for a present operational period (i.e. a channel profile) and code for causing the computer to select consumer group requests to be serviced by the resources based upon the amount of requests being presently serviced. Lee [0032] discloses: operational periods as a session of time in which data is being collected and operational parameters are calculated; [0075] discloses: request rate of consumers may be predetermined or calculated in sparse intervals.]  
receiving a tiering parameters data object; [e.g. Lee [0012] discloses: calculating a consumer load (i.e. tiering parameter) in response to consumer groups request being serviced and calculating a busyness factor (i.e. tiering parameter) for each resource.]
receiving a decay parameters data object; [e.g. Lee discloses decay parameters in at least [0046-0047], [0057], [0065]] 
extracting, from the request data object, a resource request set, wherein the resource request set comprises a plurality of request parameters; [e.g. Lee discloses resource 
extracting, from the tiering parameters data object, a plurality of tiering parameters; [Lee discloses a request arbitrator in at least [0014], [0033], [0039] that determines how to service requests from consumer groups based on a plurality of tiering parameters (resource usage, observed resource allocations and request resource allocations, busyness factor)]
extracting, from the decay parameters data object, a plurality of decay parameters; [Lee [0046-0047], [0057], [0065] disclose decay parameters of resource allocation and multiple decay factors.]
assigning the channel profile to a first tier from amongst a plurality of tiers, [e.g. Lee [0057] discloses resource allocation assigned to different groups based on resource usage (i.e. multiple tiering parameters) and resource allocation requests. [0085] discloses resource requests assigned by the request arbitrator based on availability of resources and busyness factor.]
generating an adjusted resource request set associated with a user by applying a decay curve to a second request parameter from the plurality of request parameters, wherein the decay curve is based at least in part on the plurality of decay parameters, [e.g. Lee [0047] discloses adjusted resource requests based on overall resource usage, a decay ratio including multiple parameters (consumer group, request resource allocation 
determining, based on the assigned first tier and the adjusted resource request set, if the channel profile satisfies each of plurality of threshold conditions; [e.g. Lee 0050 discloses operational periods defined as the time for processing x number of requests or x amount of data and  0088 discloses [0100-0101] discloses allowing dynamic modification to the amount of resources by having the flexibility of defining consumer groups and time intervals “limit”.[0010] discloses consumer group requests chosen to be serviced and busyness factor (i.e. tiering parameter)]
and generating a control signal causing a renderable object comprising an indication of the resource allocation set to be displayed on a user interface. [e.g. Lee [0102] discloses a user interface that can display information on how the resources are utilized.]
Although Lee discloses channel profiles and a plurality of tiers including tier parameters, Lee does not specifically disclose using machine learning to predict resource distributions associated with the channel profile or adjusting the resource distribution over multiple time intervals. However, Bansal discloses:
wherein assigning the channel profile to the first tier comprises applying the plurality of tiering parameters and a first request parameter from the plurality of request parameters to a first machine learning model to generate a predicted resource distribution associated with the channel profile; [e.g. Bansal [0038] discloses the use of machine learning artificial intelligence system for predicting hours of operation or 
and determining the first tier from the plurality of tiers based on the predicted resource distribution; [e.g. Bansal [0010] discloses an artificial intelligence system for communicating predicted hours of operation to a client device and generate a predictions list based on the posted transaction array, the predictions list including the time intervals and prediction indications for the time intervals; and communicate the predictions list to the client device.]
and wherein the adjusted resource request set adjusts the request data object associated with distribution over a second time interval; [e.g. Bansal [0010] discloses: a plurality of time intervals and number of transactions for the time intervals and generating a predictions list based on the posted transaction array, the predictions list including the time intervals and prediction indications for the time intervals; and communicate the predictions list to the client device; [0085] discloses monitoring changes of ground truth to automatically generate a training data set; [0146] discloses dynamically adjusting behaviors of the training data.]
in response to determining that the channel profile satisfies each of the plurality of threshold conditions, applying the adjusted resource request set and the assigned tier to a second machine learning model trained based at least in part on channel context data synthesized from a plurality of non-uniform data sets acquired from a plurality of external systems to generate a resource allocation set for the channel profile, wherein the plurality of non-uniform data sets are not processable for training before being synthesized; [e.g. Bansal [0038] discloses: The prediction models may be generated using machine learning algorithms that study training data sets that associate merchants with corresponding “ground truth,” that is, information provided by direct observation as opposed to information provided by inference. In addition, the prediction models may modify the data to prevent biasing errors and remove outliers. The machine learning algorithms may update and tailor the prediction models based on the client request. The prediction system may output a prediction of hours of operation and/or popular hours based on the analysis of credit card authorizations. In some embodiments, the prediction system may be coupled with databases that store credit card authorizations and use data processing methods to curate information and facilitate data analysis. In other embodiments, the prediction system may improve accuracy by using iterative methods in which multiple prediction models are generated and then aggregated. In yet other embodiments, the prediction system may be hardware configured to efficiently conduct filtering, sorting, and parallel calculation tasks to improve computing time and cost.]

Regarding claim 2, Lee discloses:
The method of claim 1, wherein the plurality of tiering parameters comprises a portfolio-level volume associated with a channel profile.  [e.g. Lee discloses allocation of resources for multiple operational periods, (i.e. channel profile) based on resource usage, busyness factor (i.e. tiering parameters) and amount of request being processed (i.e. volume) in at least  [0011],  [0013], [0032], [0035], [0038], [0050], [0051].]
Regarding claim 14, Lee discloses:
The method of claim 1, wherein the plurality of tiering parameters comprises an indication of an exclusivity status of a channel profile. [e.g. Lee discloses an exclusive controller that handles distribution of resources regulated to control how available resources should be provisioned to specific groups of consumers in at least [0031]]  
Regarding claim 21, Although Lee discloses a plurality of request parameters, Lee does not specifically disclose SKU identifiers. However, Bansal discloses the following limitations:
The method of claim 1, wherein the plurality of request parameters comprises a list of SKU identifiers associated with a plurality of inventory elements. [e.g. Bansal [0045]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the request parameters and channel profiles of Lee with the product data, including sku data for purchases of Bansal in order to help an artificial intelligence system to model data of a merchant’s hours of operation and popular hours (Bansal [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 25, Although Lee discloses channel profiles and a plurality of tiers including tier parameters, Lee does not specifically disclose the tiering parameters comprising an outlier and removing the outlier. However, Bansal discloses:
The method of claim 1, wherein assigning the channel profile to the first tier comprises applying the plurality of tiering parameters and the first request parameter from the plurality of request parameters to a first model comprises: determining whether a parameter within the plurality of tiering parameters comprises an outlier; and removing the outlier from the plurality of tiering parameters. [e.g. Bansal discloses removing outliers by applying a threshold filer in at least [0013-0016], [0038] discloses prediction models that may modify data to prevent biasing errors and remove outliers.] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the tiering parameters and channel profiles of Lee with the prediction models that may modify data and remove outliers to prevent biasing errors of Bansal in order to help an artificial intelligence system to model data of a merchant’s hours of operation and popular 
Regarding claim 26, Although Lee discloses adjusting resource requests and applying a decay curve/rate, Lee does not specifically disclose applying a multivariate adaptive regression splines (MARS) model. However, Bansal discloses the following limitations: 
The method of claim 1, wherein generating the adjusted resource request set associated with the user by applying the decay curve to the second request parameter from the plurality of request parameters, wherein the decay curve is based at least in part on the plurality of decay parameters comprises applying the plurality of decay parameters to a multivariate adaptive regression splines (MARS) model. [e.g. Bansal [0145] discloses a model generator that may generate Multivariate Adaptive Regression Splines.]   
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the resource requests, decay curve/rate and channel profiles of Lee with the prediction models that may modify data and remove outliers, including a MARS model, to prevent biasing errors of Bansal in order to help an artificial intelligence system to model data of a merchant’s hours of operation and popular hours (Bansal [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The method of claim 1, wherein the second machine learning model is configured to determine a plurality of probabilities associated with the channel profile and the resource allocation set. [e.g. Lee [0038] discloses a probabilistic priority scheme for allocating resources.]  
Regarding claim 28, Lee discloses:
The method of claim 1, further comprising generating the control signal causing the renderable object comprising the indication of the resource allocation set to be displayed on the user interface of the client device. [e.g. Lee [0102] discloses a user interface that can display information on how the resources are utilized.]
Regarding claim 29, Lee discloses:
An apparatus for determining a predicted future demand for resources in a dynamic environment, the apparatus comprising at least one processor and at least one memory 5 LEGAL02/39333754v1comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: receive, from a client device associated with a channel profile, a request data object, the request data object associated with distribution over a first time interval; [e.g. Lee [0011] discloses: computer program with code for dynamic load balancing resource allocation including code for causing a computer to determine an actual allocation of the resources for a present operational period (i.e. a channel profile) and code for causing the computer to select consumer group requests to be serviced by the resources based upon the amount of requests being presently serviced. Lee [0032] discloses: operational periods as a session of time in which data is being collected and   
receive a tiering parameters data object; [e.g. Lee [0012] discloses: calculating a consumer load (i.e. tiering parameter) in response to consumer groups request being serviced and calculating a busyness factor (i.e. tiering parameter) for each resource.]
receive a decay parameters data object; [e.g. Lee discloses decay parameters in at least [0046-0047], [0057], [0065]]
extract, from the request data object, a resource request set, wherein the resource request set comprises a plurality of request parameters; [e.g. Lee discloses resource requests comprising multiple parameters in at least [0010] (consumer requests based on consumer load); [0011] (requests based on amount of requests being presently serviced); [0012-0014] (requests based on consumer load and busyness factor)] 
extract, from the tiering parameters data object, a plurality of tiering parameters; [Lee discloses a request arbitrator in at least [0014], [0033], [0039] that determines how to service requests from consumer groups based on a plurality of tiering parameters (resource usage, observed resource allocations and request resource allocations, busyness factor)]
extract, from the decay parameters data object, a plurality of decay parameters; [Lee [0046-0047], [0057], [0065] disclose decay parameters of resource allocation and multiple decay factors.] 
assign the channel profile to a first tier from amongst a plurality of tiers, [e.g. Lee [0057] discloses resource allocation assigned to different groups based on resource 
generate an adjusted resource request set associated with a user by applying a decay curve to a second request parameter from the plurality of request parameters, wherein the decay curve is based at least in part on the plurality of decay parameters, [e.g. Lee [0047] discloses adjusted resource requests based on overall resource usage, a decay ratio including multiple parameters (consumer group, request resource allocation and other working variables) and parameters being updated at the of each operational period See at least Fig. 2] 
determine, based on the assigned first tier and the adjusted resource request set, if the channel profile satisfies each of plurality of threshold conditions; [e.g. Lee [0050] discloses operational periods defined as the time for processing x number of requests or x amount of data and  0088 discloses [0100-0101] discloses allowing dynamic modification to the amount of resources by having the flexibility of defining consumer groups and time intervals “limit” [0010] discloses consumer group requests chosen to be serviced and busyness factor (i.e. tiering parameter).]
and generate a control signal causing a renderable object comprising an indication of the resource allocation set to be displayed on a user interface. [e.g. Lee [0102] discloses a user interface that can display information on how the resources are utilized.] 

wherein assigning the channel profile to the first tier comprises applying the plurality of tiering parameters and a first request parameter from the plurality of request parameters to a first machine learning model to generate a predicted resource distribution associated with the channel profile; [e.g. Bansal [0038] discloses the use of machine learning artificial intelligence system for predicting hours of operation or popular hours of a merchant and communicating them to a client device;  The prediction models may be generated using machine learning algorithms that study training data sets that associate merchants with corresponding “ground truth,” that is, information provided by direct observation as opposed to information provided by inference. In addition, the prediction models may modify the data to prevent biasing errors and remove outliers. The machine learning algorithms may update and tailor the prediction models based on the client request.]
and determining the first tier from the plurality of tiers based on the predicted resource distribution; 
and wherein the adjusted resource request set adjusts the request data object associated with distribution over a second time interval; [e.g. Bansal [0010] discloses: a plurality of time intervals and number of transactions for the time intervals and generating a predictions list based on the posted transaction array, the predictions list including the time intervals and prediction indications for the time intervals; and communicate the predictions list to the client device; [0085] discloses monitoring changes of ground truth to automatically generate a training data set; [0146] discloses dynamically adjusting behaviors of the training data.]
in response to determining that the channel profile satisfies each of the plurality of threshold conditions, apply the adjusted resource request set and the assigned tier to a second model trained based at least in part on channel context data synthesized from a plurality of non-uniform data sets acquired from a plurality of external systems to generate a resource allocation set for the channel profile, wherein the plurality of non-uniform data sets are not processable for training before being synthesized; [e.g. Bansal [0038] discloses: The prediction models may be generated using machine learning algorithms that study training data sets that associate merchants with corresponding “ground truth,” that is, information provided by direct observation as opposed to information provided by inference. In addition, the prediction models may modify the data to prevent biasing errors and remove outliers. The machine learning algorithms may update and tailor the prediction models based on the client request. The prediction system may output a prediction of hours of operation and/or popular hours based on the analysis of credit card authorizations. In some embodiments, the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the tiering parameters and channel profiles of Lee with the prediction models that may modify data and remove outliers to prevent biasing errors of Bansal in order to help an artificial intelligence system to model data of a merchant’s hours of operation and popular hours (Bansal [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 30, Although Lee discloses channel profiles and a plurality of tiers including tier parameters, Lee does not specifically disclose the tiering parameters comprising an outlier and removing the outlier. However, Bansal discloses:
The apparatus of claim 29, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: assign the channel profile to the first tier from amongst a plurality of tiers, wherein assigning the channel profile to the first tier comprises applying the plurality of tiering parameters and the first request parameter from the plurality of request parameters to a first machine learning model comprises: determining whether a parameter within the plurality of tiering parameters comprises an outlier; and removing the outlier from the plurality of tiering parameters. [e.g. Bansal discloses removing outliers by applying a threshold filer in at least [0013-0016], [0038] discloses prediction models that may modify data to prevent biasing errors and remove outliers.]   
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the tiering parameters and channel profiles of Lee with the prediction models that may modify data and remove outliers to prevent biasing errors of Bansal in order to help an artificial intelligence system to model data of a merchant’s hours of operation and popular hours (Bansal [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 32, Lee discloses:
A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions configured to: receive, from a client device associated with a channel profile, a request data object, the request data object associated with distribution over a first time interval; [e.g. Lee [0011] discloses: computer program with code for dynamic load balancing resource allocation including code for causing a computer to determine an actual allocation of the resources for a present operational period (i.e. a channel profile) and code for causing the computer to select consumer   
receive a tiering parameters data object; [e.g. Lee [0012] discloses: calculating a consumer load (i.e. tiering parameter) in response to consumer groups request being serviced and calculating a busyness factor (i.e. tiering parameter) for each resource.]
receive a decay parameters data object; [e.g. Lee discloses decay parameters in at least [0046-0047], [0057], [0065]]
extract, from the request data object, a resource request set, wherein the resource request set comprises a plurality of request parameters; [e.g. Lee discloses resource requests comprising multiple parameters in at least [0010] (consumer requests based on consumer load); [0011] (requests based on amount of requests being presently serviced); [0012-0014] (requests based on consumer load and busyness factor)]
extract, from the tiering parameters data object, a plurality of tiering parameters; 
extract, from the decay parameters data object, a plurality of decay parameters; [Lee [0046-0047], [0057], [0065] disclose decay parameters of resource allocation and multiple decay factors.]
assign the channel profile to a first tier from amongst a plurality of tiers, [e.g. Lee [0057] discloses resource allocation assigned to different groups based on resource usage (i.e. multiple tiering parameters) and resource allocation requests. [0085] discloses resource requests assigned by the request arbitrator based on availability of resources and busyness factor.]
generate an adjusted resource request set associated with the user by applying a decay curve to a second request parameter from the plurality of request parameters, wherein the decay curve is based at least in part on the plurality of decay parameters, 
determine, based on the assigned first tier and the adjusted resource request set, if the channel profile satisfies each of plurality of threshold conditions; [e.g. Lee 0050 discloses operational periods defined as the time for processing x number of requests or x amount of data and  0088 discloses [0100-0101] discloses allowing dynamic modification to the amount of resources by having the flexibility of defining consumer groups and time intervals “limit”.[0010] discloses consumer group requests chosen to be serviced and busyness factor (i.e. tiering parameter)]
and generate a control signal causing a renderable object comprising an indication of the resource allocation set to be displayed on a user interface. [e.g. Lee [0102] discloses a user interface that can display information on how the resources are utilized.]

wherein assigning the channel profile to the first tier comprises: applying the plurality of tiering parameters and a first request parameter from the plurality of request parameters to a first machine learning model to generate a predicted resource distribution associated with the channel profile; [e.g. Bansal [0038] discloses the use of machine learning artificial intelligence system for predicting hours of operation or popular hours of a merchant and communicating them to a client device;  The prediction models may be generated using machine learning algorithms that study training data sets that associate merchants with corresponding “ground truth,” that is, information provided by direct observation as opposed to information provided by inference. In addition, the prediction models may modify the data to prevent biasing errors and remove outliers. The machine learning algorithms may update and tailor the prediction models based on the client request.]
and determining the first tier from the plurality of tiers based on the predicted resource distribution;
and wherein the adjusted resource request set adjusts the request data object associated with distribution over a second time interval; [e.g. Bansal [0010] discloses: a plurality of time intervals and number of transactions for the time intervals and generating a predictions list based on the posted transaction array, the predictions list including the time intervals and prediction indications for the time intervals; and communicate the predictions list to the client device; [0085] discloses monitoring changes of ground truth to automatically generate a training data set; [0146] discloses dynamically adjusting behaviors of the training data.]
in response to determining that the channel profile satisfies each of the plurality of threshold conditions, apply the adjusted resource request set and the assigned tier to a second machine learning model trained based at least in part on channel context data synthesized from a plurality of non-uniform data sets acquired from a plurality of external systems to generate a resource allocation set for the channel profile, wherein the plurality of non-uniform data sets are not processable for training before being synthesized; [e.g. Bansal [0038] discloses: The prediction models may be generated using machine learning algorithms that study training data sets that associate merchants with corresponding “ground truth,” that is, information provided by direct observation as opposed to information provided by inference. In addition, the prediction models may modify the data to prevent biasing errors and remove outliers. The machine learning algorithms may update and tailor the prediction models based on the client request. The prediction system may output a prediction of hours of operation and/or popular hours based on the analysis of credit card authorizations. In some 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the tiering parameters and channel profiles of Lee with the prediction models that may modify data and remove outliers to prevent biasing errors of Bansal in order to help an artificial intelligence system to model data of a merchant’s hours of operation and popular hours (Bansal [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 33, Although Lee discloses channel profiles and a plurality of tiers including tier parameters, Lee does not specifically disclose the tiering parameters comprising an outlier and removing the outlier. However, Bansal discloses:
The computer program product of claim 32, the computer-executable program code instructions comprising program code instructions configured to: assign the channel profile to the first tier from amongst a plurality of tiers, wherein assigning the channel profile to the first tier comprises applying the plurality of tiering parameters and the first request parameter from the plurality of request parameters to a first machine learning model comprises: determining whether a parameter within the plurality of tiering parameters comprises an outlier; and removing the outlier from the plurality of tiering parameters. [e.g. Bansal discloses removing outliers by applying a threshold filer in at least [0013-0016], [0038] discloses prediction models that may modify data to prevent biasing errors and remove outliers.]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the tiering parameters and channel profiles of Lee with the prediction models that may modify data and remove outliers to prevent biasing errors of Bansal in order to help an artificial intelligence system to model data of a merchant’s hours of operation and popular hours (Bansal [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 88, Lee discloses:
The method of claim 1, wherein the channel context data further comprises at least data extracted from historical records of resource allocations associated with a plurality of channel profiles. [e.g. Lee [0035] discloses resource allocation that takes into account historic data.]
Regarding claim 89, Although Lee discloses a plurality of request parameters, Lee does not specifically disclose a second plurality of external systems. However, Bansal discloses the following limitations:
The method of claim 1, wherein the decay curve is trained to determine a predicted resource attribute value for a particular resource attribute over a future time interval based at least in part on a resource attribute set extracted from a second plurality of external systems, each system of the second plurality of external systems associated with acquisition or distribution of resources. [e.g. Bansal Fig. 1; [0112] disclose multiple client devices, online resources and databases to simplify future analysis.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the request parameters and channel profiles of Lee with the product data, including sku data for purchases of Bansal in order to help an artificial intelligence system to model data of a merchant’s hours of operation and popular hours (Bansal [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 90, Although Lee discloses a plurality of request parameters, Lee does not specifically disclose sorting instructions. However, Bansal discloses the following limitations:
The method of claim 1, the method further comprising: transmitting sorting instructions to initiate sorting of an inventory element defining a set of resources based on the resource allocation set. [e.g. Bansal [0038] discloses: the prediction system may improve accuracy by using iterative methods in which multiple prediction models are generated and then aggregated. In yet other embodiments, the prediction system may be hardware configured to efficiently conduct filtering, sorting, and parallel calculation tasks to improve computing time and cost.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the request parameters and channel profiles of Lee with the product data, including sku data for purchases of Bansal in order to help an artificial intelligence system to model data 
Regarding claim 91, Although Lee discloses channel profiles and a plurality of tiers including tier parameters, Lee does not specifically disclose the tiering parameters comprising an outlier and removing the outlier. However, Bansal discloses:
The method of claim 1, the method further comprising: scraping at least a first non-uniform data set of the plurality of non-uniform data sets comprising at least a relevant portion of data from a web service provided by at least one of the plurality of external systems. [e.g. Bansal discloses removing outliers by applying a threshold filer in at least [0013-0016], [0038] discloses prediction models that may modify data to prevent biasing errors and remove outliers.]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the tiering parameters and channel profiles of Lee with the prediction models that may modify data and remove outliers to prevent biasing errors of Bansal in order to help an artificial intelligence system to model data of a merchant’s hours of operation and popular hours (Bansal [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The method of claim 1, the method further comprising: generating a second control signal causing rendering of a second renderable object comprising an offer adjustment interface, wherein the offer adjustment interface indicates a resource offer set for a set of resources to be allocated, and wherein, in response to receiving user interaction dynamically updating the set of resources to be allocated to an updated set of resources to be allocated, generating an updated resource allocation set corresponding to the updated set of resources to be allocated. [e.g. Bansal [0145] discloses: model generator 120 may generate neural networks, Group Method of Data Handling (GMDH) algorithms, Naive Bayes classifiers, and/or Multivariate Adaptive Regression Splines. For example, model generator 120 may implement Convolutional Neural Networks (CNN), generating nodes and connections associated with multiple dimensions using the training data; model generator 120 may implement Recurrent Neural Networks (RNN), generating nodes and connections with directed cycles that dynamically adjust to behaviors of the training data.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the tiering parameters and channel profiles of Lee with the prediction models that may modify data and remove outliers to prevent biasing errors of Bansal in order to help an artificial intelligence system to model data of a merchant’s hours of operation and popular 
Regarding claim 93, Although Lee discloses a plurality of request parameters, Lee does not specifically disclose a second control signal for accessing the resource allocation. However, Bansal discloses the following limitations:
The method of claim 1, the method further comprising: generating, for at least one user associated with the channel profile, a second control signal causing a second renderable object comprising one or more access controls for accessing the resource allocation set associated with the channel profile. [e.g. Bansal Figs. 19-20; [0263] disclose multiple user interfaces that include a secondary user interface that has more information than the first one.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the request parameters and channel profiles of Lee with the product data, including sku data for purchases of Bansal in order to help an artificial intelligence system to model data of a merchant’s hours of operation and popular hours (Bansal [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Bansal, further in view of US Pub. No. 2016/0292624 (hereinafter; Curtland).
Regarding claim 3, Although Lee discloses channel profiles, Lee does not specifically disclose assigning ranks to a volume associated with the profile channels. However, Curtland discloses the following limitations:
The method of claim 2, further comprising scaling the portfolio-level volume associated with the channel profile based at least in part on assigning the portfolio-level volume associated with the channel profile to a position in a ranked list of portfolio-level 2 LEGAL02/39333754v1volumes. [e.g. Curtland [0010] discloses assigning weights to various variables including product volume; [0011] discloses rank-order a list of products based on a relative importance assigned to a plurality of factors including volume, profit and revenue.] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the channel profiles of Lee with the weights assigned to various variables of Curtland in order to prioritize inventory levels and categorize products/resources (Curtland abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The method of claim 4, further comprising scaling the projected portfolio- level profit margin associated with the channel profile based at least in part on assigning the projected portfolio-level profit margin associated with the channel profile to a position in a ranked list of projected portfolio-level profit margins. [e.g. Curtland [0010] discloses assigning weights to various variables including profit margin; [0011] discloses rank-order a list of products based on a relative importance assigned to a plurality of factors including volume, profit and revenue.]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the channel profiles of Lee with the weights assigned to various variables of Curtland in order to prioritize inventory levels and categorize products/resources (Curtland abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bansal, further in view US Pub. No. 2012/0150860 (hereinafter; Bhamidipati).
Regarding claim 6, Although Lee discloses a plurality of tiering parameters and channel profiles, Lee does not specifically disclose an entropy parameter associated with the channel profiles. However, Bhamidipati discloses the following limitations:
The method of claim 1, wherein the plurality of tiering parameters comprises an entropy parameter associated with a channel profile. [Bhamidipati discloses entropy features (i.e. parameters) in at least [0020], [0022] and [0025].]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the channel profiles of Lee with the entropy features and calculation of Bhamidipati in order to create and adjust groups of similar objects in a way that minimizes diversity between objects (Bhamidipati [0001]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 7, Although Lee discloses a plurality of tiering parameters and channel profiles, Lee does not specifically disclose an entropy parameter associated with the channel profiles. However, Bhamidipati discloses the following limitations:
The method of claim 6, wherein the entropy parameter associated with the channel profile is expressed by the formula                                 
                                    E
                                    =
                                     
                                    Σ
                                    n
                                    *
                                    l
                                    o
                                    g
                                    n
                                
                            , where E s the entropy parameter and n is the volume of devices bid in a given bid, divided by the total volume of devices bid. [e.g. Bhamidipati [0025-0026] discloses a mathematical formula for entropy 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the channel profiles of Lee with the entropy features and calculation of Bhamidipati in order to create and adjust groups of similar objects in a way that minimizes diversity between objects (Bhamidipati [0001]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 8, Although Lee discloses a plurality of tiering parameters and channel profiles, Lee does not specifically disclose an entropy parameter associated with the channel profiles. However, Bhamidipati discloses the following limitations:
The method of claim 7, further comprising scaling the entropy parameter associated with the channel profile based at least in part on assigning the entropy parameter associated with the channel profile to a position in a ranked list of entropy parameters. [Bhamidipati discloses entropy features ratings in at least [0004-0006] (The similarity adjusted entropy is based at least in part on the category and the rating associated with the parameters)]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the channel profiles of Lee with the entropy features and calculation of Bhamidipati in order to create and adjust groups of similar objects in a way that minimizes diversity between objects (Bhamidipati [0001]) because the references are analogous since they both fall within .
Claim(s) 9, 11, 19-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bansal, further in view of US Pub. No. 2018/0096290 (hereinafter; Awad).
Regarding claim 9, Although Lee discloses a plurality of tiering parameters and channel profiles, Lee does not specifically disclose a geographic location associated with the channel profiles. However, Awad discloses the following limitations:
The method of claim 1, wherein the plurality of tiering parameters comprises an indication of a geographic location associated with a channel profile. [e.g. Awad discloses location associated with the channel profiles in at least [0026] (items delivered to a location associated with the consumer).] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the channel profiles of Lee with the planning horizon that takes into account multiple variables, including location, of Awad in order to help consumers get items/resources delivered based on available inventory in different locations (Awad [0026]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The method of claim 10, further comprising scaling the timing parameter based at least in part calculating a number of days reflected by the timing parameter and assigning the calculated number of days to a position in a ranked list of timing parameters. [e.g. Awad [0037] discloses timing parameters and calculating a number of days based on preference (i.e. rank); Orders may be earmarked and protected for a limited period of time, such as five to eight days; Sending a monthly shipment a couple of days late may be preferable to not sending the shipment at all. [0040] discloses a planning horizon associated with time intervals that can be calculated as a number of days.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the channel profiles of Lee with the planning horizon that takes into account multiple variables, including time, of Awad in order to allow customers get products/resources at any point in time (Awad [0025]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The method of claim 1, wherein the plurality of request parameters comprises a first requested quantity of a first inventory element. [Awad discloses requested quantity of inventory elements in at least [0018-0019], [0026-0027], [0029], [0033] (See Fig.7 and Fig. 9)]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the request parameters of Lee with the planning horizon that takes into account multiple variables, including inventory/resource quantity, of Awad in order to determine optimum quantity to store (Awad [0018]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 20, Although Lee discloses a plurality of resource requests from consumer groups, Lee does not specifically discloses a requested quantity of inventory. However, Awad discloses the following limitations:
The method of claim 1, wherein the plurality of request parameters comprises a plurality of requested quantities of a plurality of inventory elements. [Awad discloses requested quantity of inventory elements in at least [0018-0019], [0026-0027], [0029], [0033] (See Fig.7 and Fig. 9)]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the request parameters of Lee with the planning horizon that takes into account 
Regarding claim 24, Although Lee discloses a plurality of resource requests from consumer groups and profile channels, Lee does not specifically discloses properties of the channel profiles. However, Awad discloses the following limitations:
The method of claim 1, wherein the plurality of request parameters comprises a set of properties associated with a channel profile. [e.g. Awad discloses different types (i.e. properties) of channels in at least [0017] and [0020] (Two or more channels having different types or different characteristics)] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the request parameters of Lee with the different channel characteristics of Awad in order to allow share inventory between different channels without adversely impacting individual service levels (Awad [0020]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bansal, further in view of US Pub. No. 2010/0235715 (hereinafter; Thatcher).
Regarding claim 12, Although Lee discloses tiering parameters and channel profiles, Lee does not specifically disclose an audit status associated with the channel profiles. However, Thatcher discloses the following limitations:
The method of claim 1, wherein the plurality of tiering parameters comprises an indication of an audit status of a channel profile. [e.g. Thatcher discloses an audit status/value in [0015-0018]; [0022-0023] discloses storing and accessing audit data.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the tiering parameters and channel profiles of Lee with the audit data of Thatcher in order to correct data (Thatcher abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 13, Although Lee discloses tiering parameters and channel profiles, Lee does not specifically disclose an audit status associated with the channel profiles. However, Thatcher discloses the following limitations:
The method of claim 12, further comprising scaling the indication of the audit status of the channel profile by at least converting the indication of the audit status of the channel profile to a single-digit binary value. [e.g. Thatcher [0085] discloses the expected value of an audit may be a binary 1 value.] 

Regarding claim 15, Although Lee discloses channel profiles and exclusivity status, Lee does not specifically disclose assigning a single-digit binary value to status, However, Thatcher discloses the following limitations:
The method of claim 14, further comprising scaling the indication of the exclusivity status of the channel profile by at least converting the indication of the exclusivity status of the channel profile to a single-digit binary value. [e.g. Thatcher discloses status binary values in at least [0071], [0085], [0092] (The expected value may be a binary 1 value).]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the tiering parameters and channel profiles of Lee with the binary values data of Thatcher in order to correct data (Thatcher abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 16, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bansal, further in view of US Pub. No. 2005/0289042 (hereinafter; Friesen).
Regarding claim 16, Although Lee discloses decay parameters and channel profiles, Lee does not specifically disclose historical pricing associated with the channel profiles. However, Friesen discloses the following limitations: 
The method of claim 1, wherein the plurality of decay parameters comprises a set of historical pricing information associated with a plurality of channel profiles. [e.g. Friesen [0089], [0091] and [0231] disclose providing an overview of historical price activity.]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the decay parameters and channel profiles of Lee with the historic activity of items including historical pricing of Friesen in order to disseminate the information to multiple markets (Friesen [0088]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 22, Although Lee discloses a plurality of resource requests from consumer groups, Lee does not specifically discloses bid prices for inventory elements. However, Friesen discloses the following limitations:
The method of claim 1, wherein the plurality of request parameters 4 LEGAL02/39333754v1comprises a first bid price for a first inventory element. [e.g. Friesen discloses information about a starting bid, including price in at least [0036], [0041], [0116] and Fig. 3.]

Regarding claim 23, Although Lee discloses a plurality of request parameters, Lee does not specifically disclose a plurality of bids. However, Friesen discloses the following limitations:
The method of claim 1, wherein the plurality of request parameters comprises a plurality of bids associated with a plurality of inventory elements. [e.g. Friesen Fig. 18 illustrates a method of displaying multiple bids and offers in a market. [0028], [0061], [0063] and [0067] disclose multiple bids for a plurality of inventory elements]   
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the decay parameters and channel profiles of Lee with the historic activity of items including historical pricing, bid prices and public auction market of Friesen in order to disseminate the information to multiple markets (Friesen [0088]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following prior art is made of record but not relied upon:
US Pub. No. 2018/0032928 
US Pub. No. 2016/0171599 (Bray et al.) discloses Managing Delivery of an Item and Facilitating Sale of an Item.
US Pub. No. 2013/0290234 (Harris et al.) discloses an Intelligent Consumer Service Terminals System.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683